DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 24 May 2022.  Applicant’s amendment on 24 May 2022 amended Claims 1, 3, and 11.  Currently Claims 1-20 are pending and have been examined.  The Examiner notes that the 101 was previously withdrawn in the Office Action filed 27 October 2021.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
 
Response to Arguments

Applicant's arguments filed 24 May 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103
		
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11, 12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohmann et al. (U.S. Patent Publication 2014/0258167 A1) (hereafter Rohmann) in view of Waris et al. (U.S. Patent 9,721,224 B2) (hereafter Waris).

	Referring to Claim 1, Rohmann teaches a system for implementing and controlling crowdsourced delivery of a parcel, comprising:

a network interface configured to communicate wirelessly and to receive, from a user, a delivery request for the parcel, the delivery request indicating at least a pickup location and a delivery destination (see; par. [0034] of Rohmann teaches a wireless communication device used to par. [0007] a delivery request for mailpiece including a pickup and delivery location).

one or more processors and a memory communicably coupled to the one or more processors and storing: (see; par. [0033] of Rohmann teaches one or more computer with media (i.e. memory)).

a matching module including instructions that when executed by the one or more processors cause the one or more processors to determine a delivery route for the parcel and select a plurality of participants to execute delivery of the parcel (see; par. [0145] of Rohmann teaches the determining of a delivery route for the mailpiece (i.e. parcel) and select a participant based on their normal route and agreement to pick up the delivery).

a participant management module including instructions that when executed by the one or more processors cause the one or more processors to distribute delivery tasks, based on the delivery route, to the plurality of participants (see; par. [0008] of Rohmann teaches the assigning to a first participant to deliver a task taking into account the route, and par. [0011] assigning a second participant based on a potential second segment). 

transmit the access keys to the second participant (see; par. [0039] of Rohmann teaches generating a key that is sent from a server to multiple participants who need access to the mailpiece at a handoff location).

monitor completion of the delivery tasks by the plurality of participants (see; par. [0151] of Rohmann teaches the monitoring of a delivery including position and route of multiple participants).

wherein completion of the delivery tasks results in delivery of the parcel to the delivery destination (see; par. [0151] of Rohmann teaches the monitoring of a delivery including position and route, par. [0150] all the way to the mailpiece destination).

Rohmann does not explicitly disclose the following limitation, however,

Kashi teaches the delivery route including at least one transfer of the parcel between a first participant and a second participant, of the plurality of participants with at least the first participant operating a vehicle including a secure storage locker that includes at least one secure compartment to hold the parcel (see; col. 12, line (56) – col. 13, line (15) and col. 18, lines (20-59) of Waris teaches providing a delivery route based on information for a first person to a transporter to a second participant where, Figure 3A-3C indicates all the steps of dropping off the package, getting it to the transporter (a participant operating a vehicle), and then to the recipient all with locking procedures that include col. 27, lines (9-64) electronic access (i.e. electronic key distribution)), and 
an access module including instructions that when executed by the one or more processors cause the one or more processors to generate access keys including at least a first access key that enables access to the secure storage locker and a second access key that enables access to a secure compartment of the at least one secure compartment within the secure storage locker, the secure storage locker and the secure compartment providing at least two layers of security for the parcel and a second access key that enables access to a secure compartment in the secure storage locker (see; Figure 6 and col. 27, lines (9-64) of Waris teaches a two state storage solution that includes electronic locking capability on the outer as well as the extension (i.e. inner) storage container utilizing a communication interface over networks including cellular to provide for the unlocking of different storage units (i.e. electronic key)).

The Examiner notes that Rohmann teaches similar to the instant application teaches the delivery of postal items by multiple participants of a delivery services.  Specifically, Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants it is therefore viewed as analogous art in the same field of endeavor. Additionally, Waris teaches the managing of transportation and storage of goods  including the access of packages for at least one of transport and storage of the package and as it is comparable in certain respects to Rohmann which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants.  However, Rohmann fails to disclose the delivery route including at least one transfer of the parcel between a first participant and a second participant, of the plurality of participants with at least the first participant operating a vehicle including a secure storage locker that includes at least one secure compartment to hold the parcel, and an access module including instructions that when executed by the one or more processors cause the one or more processors to generate access keys including at least a first access key that enables access to the secure storage locker and a second access key that enables access to a secure compartment of the at least one secure compartment within the secure storage locker, the secure storage locker and the secure compartment providing at least two layers of security for the parcel and a second access key that enables access to a secure compartment in the secure storage locker.

Waris discloses the delivery route including at least one transfer of the parcel between a first participant and a second participant, of the plurality of participants with at least the first participant operating a vehicle including a secure storage locker that includes at least one secure compartment to hold the parcel, and an access module including instructions that when executed by the one or more processors cause the one or more processors to generate access keys including at least a first access key that enables access to the secure storage locker and a second access key that enables access to a secure compartment of the at least one secure compartment within the secure storage locker, the secure storage locker and the secure compartment providing at least two layers of security for the parcel and a second access key that enables access to a secure compartment in the secure storage locker.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rohmann the delivery route including at least one transfer of the parcel between a first participant and a second participant, of the plurality of participants with at least the first participant operating a vehicle including a secure storage locker that includes at least one secure compartment to hold the parcel, and an access module including instructions that when executed by the one or more processors cause the one or more processors to generate access keys including at least a first access key that enables access to the secure storage locker and a second access key that enables access to a secure compartment of the at least one secure compartment within the secure storage locker, the secure storage locker and the secure compartment providing at least two layers of security for the parcel and a second access key that enables access to a secure compartment in the secure storage locker as taught by Waris since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rohmann and Waris teach the collecting and analysis of data in order to manage the delivery of a parcel to a location using multiple resources and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Rohmann in view of Waris teaches the system above, Rohmann does not explicitly disclose a system having the limitations of, however,

Waris teaches at least one of the plurality of participants functions in a stationary capacity and completes a corresponding at least one delivery task by holding the parcel at a stationary location until the parcel is picked up by a different participant of the plurality of participants (see; col. 6, lines (39-52) of Kashi teaches the storage devive can either be mobile or a fixed location where participants can complete the facilitation of holding onto a package for pickup, and using col. 27, lines (9-64) an electronic locking ability to allow for a multiple number of assigned people to unlock the package).

The Examiner notes that Rohmann teaches similar to the instant application teaches the delivery of postal items by multiple participants of a delivery services.  Specifically, Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants it is therefore viewed as analogous art in the same field of endeavor. Additionally, Waris teaches the managing of transportation and storage of goods  including the access of packages for at least one of transport and storage of the package and as it is comparable in certain respects to Rohmann which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants.  However, Rohmann fails to disclose at least one of the plurality of participants functions in a stationary capacity and completes a corresponding at least one delivery task by holding the parcel at a stationary location until the parcel is picked up by a different participant of the plurality of participants.

Waris discloses at least one of the plurality of participants functions in a stationary capacity and completes a corresponding at least one delivery task by holding the parcel at a stationary location until the parcel is picked up by a different participant of the plurality of participants.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rohmann at least one of the plurality of participants functions in a stationary capacity and completes a corresponding at least one delivery task by holding the parcel at a stationary location until the parcel is picked up by a different participant of the plurality of participants as taught by Waris since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rohmann and Waris teach the collecting and analysis of data in order to manage the delivery of a parcel to a location using multiple resources and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 1 above, while Rohmann in view of Waris teaches the system above, Rohmann further discloses a system having the limitations of:

the parcel is delivered inside a secure container and the access module further includes instructions to generate at least a third access key that enables access to the secure container (see; par. [0039] of Rohmann teaches the generating of multiple keys sent over a network for each depot handoff destination).


Referring to Claim 10, see discussion of claim 1 above, while Rohmann in view of Waris teaches the system above, Rohmann further discloses a system having the limitations of:

the participant management module further includes instructions to provide a compensation to each of the plurality of participants upon respective completion of their delivery tasks (see; par. [0027] of Rohmann teaches that for participants a payment will be based on the delivery of mailpiece for a designated route or partial segment thereof).


	Referring to Claim 11, Rohmann in view of Kashi teaches a method for implementing and controlling crowdsourced delivery of parcels.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exceptions.

selecting a plurality of participants to execute delivery of the parcel (see; par. [0007] of Rohmann teaches the transmitting of a request to participant to deliver mailpieces).

transmitting the access keys to the second participant (see; par. [0039] of Rohmann teaches transmitting a key via a network to a second participant to pick up a mailpiece from a depot).

monitoring completion of the delivery tasks by the plurality of participants (see; par. [0146] of Rohmann teaches the monitoring and determination provided by the participant of the success of carrying the mailpiece to the destination).


	Referring to Claim 12, see discussion of claim 11 above, while Rohmann in view of Kashi teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 2, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 14, see discussion of claim 11 above, while Rohmann in view of Kashi teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 20, see discussion of claim 11 above, while Rohmann in view of Kashi teaches the method above Claim 20 recites the same or similar limitations as those addressed above in claim 10, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 10.

Claims 3, 5, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohmann et al. (U.S. Patent Publication 2014/0258167 A1) (hereafter Rohmann) in view of Waris et al. (U.S. Patent 9,721,224 B2) (hereafter Waris) in further view of KASHI et al. (U.S. Patent Publication 2019/0392370 A1) (hereafter Kashi).

Referring to Claim 3, see discussion of claim 1 above, while Rohmann in view of Waris teaches the system above, Rohmann in view of Waris does not explicitly disclose a system having the limitations of, however,

Kashi teaches the at least one transfer has a set transfer location determined by the matching module, and the matching module further includes instructions to dynamically change, after execution of the delivery has been initiated, at least one of: the set transfer location, or one or more of the participants executing the at least one transfer (see; par. [0019]-[0020] if Kashi teaches identifying based on location and proximity of required pickups and drop offs a specific and provide a schedule for available smart locker vehicles based on capability, type, routes, and optimization in order to create a plan the delivery request, and par. [0021] and [0024]-[0025] including the ability to take dynamic changes to change delivery from the participant (i.e. participants executing the transfer)).

The Examiner notes that Rohmann teaches similar to the instant application teaches the delivery of postal items by multiple participants of a delivery services.  Specifically, Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Waris teaches the managing of transportation and storage of goods  including the access of packages for at least one of transport and storage of the package and as it is comparable in certain respects to Rohmann which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kashi teaches facilitating the delivery of a parcel to a suitably sized locker and as it is comparable in certain respects to Rohmann and Waris which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Rohmann and Waris discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants.  However, Rohmann and Waris fails to disclose the at least one transfer has a set transfer location determined by the matching module, and the matching module further includes instructions to, to dynamically change, after execution of the delivery has been initiated, at least one of: the set transfer location, or one or more of the participants executing the at least one transfer.

Kashi discloses the at least one transfer has a set transfer location determined by the matching module, and the matching module further includes instructions to, to dynamically change, after execution of the delivery has been initiated, at least one of: the set transfer location, or one or more of the participants executing the at least one transfer.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rohmann and Waris the at least one transfer has a set transfer location determined by the matching module, and the matching module further includes instructions to, to dynamically change, after execution of the delivery has been initiated, at least one of: the set transfer location, or one or more of the participants executing the at least one transfer as taught by Kashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rohmann, Waris and Kashi teach the collecting and analysis of data in order to manage the delivery of a parcel to a location using multiple resources and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 1 above, while Rohmann in view of Waris teaches the system above, Rohmann and Waris does not explicitly disclose a system having the limitations of, however,

Kashi teaches the delivery request includes one or more delivery parameters that indicate one or more requested features of a storage compartment for the parcel and the matching module further includes instructions to determine the plurality of participants based at least in part on determining that each of the plurality of participants includes an available storage compartment that meets the one or more requested features (see; par. [0017] and par. [0021] of Kashi teaches specific parameters that need to be met for particular packages such as heating cooling and weight restrictions, the vehicles have different smart locker capabilities, including built in sensors to monitor, par. [0019] and the vehicle is selected that contains the necessary capability with respect to the available smart locker).

The Examiner notes that Rohmann teaches similar to the instant application teaches the delivery of postal items by multiple participants of a delivery services.  Specifically, Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Waris teaches the managing of transportation and storage of goods  including the access of packages for at least one of transport and storage of the package and as it is comparable in certain respects to Rohmann which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kashi teaches facilitating the delivery of a parcel to a suitably sized locker and as it is comparable in certain respects to Rohmann and Waris which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Rohmann and Waris discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants.  However, Rohmann and Waris fails to disclose the delivery request includes one or more delivery parameters that indicate one or more requested features of a storage compartment for the parcel and the matching module further includes instructions to determine the plurality of participants based at least in part on determining that each of the plurality of participants includes an available storage compartment that meets the one or more requested features.

Kashi discloses the delivery request includes one or more delivery parameters that indicate one or more requested features of a storage compartment for the parcel and the matching module further includes instructions to determine the plurality of participants based at least in part on determining that each of the plurality of participants includes an available storage compartment that meets the one or more requested features.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rohmann and Waris the delivery request includes one or more delivery parameters that indicate one or more requested features of a storage compartment for the parcel and the matching module further includes instructions to determine the plurality of participants based at least in part on determining that each of the plurality of participants includes an available storage compartment that meets the one or more requested features as taught by Kashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rohmann, Waris and Kashi teach the collecting and analysis of data in order to manage the delivery of a parcel to a location using multiple resources and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 13, see discussion of claim 11 above, while Rohmann in view of Waris teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 3, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 15, see discussion of claim 11 above, while Rohmann in view of Waris teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 5, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 5.


Claims 6-9, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rohmann et al. (U.S. Patent Publication 2014/0258167 A1) (hereafter Rohmann) in view of Waris et al. (U.S. Patent 9,721,224 B2) (hereafter Waris) in further view of KASHI et al. (U.S. Patent Publication 2019/0392370 A1) (hereafter Kashi) in further view of Nguyen (U.S. Patent Publication 2018/0174449 A1).

	Referring to Claim 6, see discussion of claim 1 above, while Rohmann in view of Waris teaches the system above, Rohmann further discloses a system having the limitations of:

the matching module further includes instructions to determine the plurality of participants by (see; par. [0010]-[0011] of Rohmann teaches knowing the current routes of participants (i.e. locally known movement of participants) which is used to select possible participants).

obtaining, for each available participant in the subset of available participants, travel information indicating at least a predicted route (see; par. [0009]-[0011] of  Rohmann teaches gathering a list of possible participants that have daily travel routes (i.e. profile) that match a planned route).

generating one or more potential delivery routes based at least in part on the travel information and the profile information, each potential delivery route utilizing a combination of available participants from the subset of available participants, (see; par. [0016] of Rohmann teaches generating routes including partial routes for multiple participants that accept the tasks for the different partial routes).

selecting the delivery route and the plurality of participants that meet a predefined delivery criteria (see; par. [0017] and par. [0045] of Rohmann teaches a participant accepting a delivery with a time dependency for a delivery including taking into account route distance (i.e. predefined delivery criteria)).

Rohmann in view of Waris does not explicitly disclose the following limitiations, however,

Kashi teaches identifying a set of local participants within a geographic range of the pickup location or the delivery destination, identifying, within the set of local participants, a subset of available participants that each have an available storage compartment that meets one or more requested features indicated in the delivery request, (see; par. [0019]-[0020] if Kashi teaches identifying based on location and proximity of required pickups and drop offs a specific and provide a schedule for available smart locker vehicles based on capability, type, routes, and optimization in order to create a plan the delivery request).

The Examiner notes that Rohmann teaches similar to the instant application teaches the delivery of postal items by multiple participants of a delivery services.  Specifically, Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Waris teaches the managing of transportation and storage of goods including the access of packages for at least one of transport and storage of the package and as it is comparable in certain respects to Rohmann which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kashi teaches facilitating the delivery of a parcel to a suitably sized locker and as it is comparable in certain respects to Rohmann which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Rohmann and Waris discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants.   However, Rohmann and Waris fails to disclose identifying a set of local participants within a geographic range of the pickup location or delivery destination, identifying, within the set of local participants, a subset of available participants that each have an available storage compartment that meets one or more requested features indicated in the delivery request.

Kashi discloses identifying a set of local participants within a geographic range of the pickup location or delivery destination, identifying, within the set of local participants, a subset of available participants that each have an available storage compartment that meets one or more requested features indicated in the delivery request.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rohmann and Waris identifying a set of local participants within a geographic range of the pickup location or delivery destination, identifying, within the set of local participants, a subset of available participants that each have an available storage compartment that meets one or more requested features indicated in the delivery request as taught by Kashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rohmann, Waris and Kashi teach the collecting and analysis of data in order to manage the delivery of a parcel to a location using multiple resources and they do not contradict or diminish the other alone or when combined.

Rohmann in view of Waris in further view of Kashi does not explicitly disclose the following limitation, however,

Nguyen teaches profile information indicating at least a consistency rating (see; par. [0332] of Nguyen teaches a recording of a user’s adherence to a specific route, and includes par. [0178] adherence of parcel delivery trucks).

The Examiner notes that Rohmann teaches similar to the instant application teaches the delivery of postal items by multiple participants of a delivery services.  Specifically, Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants it is therefore viewed as analogous art in the same field of endeavor. .  Additionally, Waris teaches the managing of transportation and storage of goods including the access of packages for at least one of transport and storage of the package and as it is comparable in certain respects to Rohmann which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kashi teaches facilitating the delivery of a parcel to a suitably sized locker and as it is comparable in certain respects to Rohmann and Waris which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Nguyen teaches adaptive vehicle traffic management system with digital prioritization including for parcel delivery vehicle and as it is comparable in certain respects to Rohmann, Waris and Kashi which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.


Rohmann, Waris and Kashi discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants.   However, Rohmann, Waris and Kashi fails to disclose profile information indicating at least a consistency rating.

Nguyen discloses profile information indicating at least a consistency rating.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rohmann, Waris and Kashi profile information indicating at least a consistency rating as taught by Nguyen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rohmann, Waris, Kashi, and Nguyen teach the collecting and analysis of data in order to manage the delivery of a parcel to a location using multiple resources and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 6 above, while Rohmann in view of Waris in further view of Kashi in further view of Nguyen teaches the system above, Rohmann further discloses a system having the limitations of:

the delivery request defines the predefined delivery criteria as including one or more of: a preferred delivery time, a preferred predictability level, or a preferred route (see; par. [0122] of Rohmann teaches the delivered by a required time).


	Referring to Claim 8, see discussion of claim 6 above, while Rohmann in view of Waris in further view of Kashi in further view of Nguyen teaches the system above, Rohmann further discloses a system having the limitations of:

monitor one or more travel patterns for each of the plurality of participants (see; par. [0158] of Rohmann teaches the monitoring of the position of the participant along a route).

Rohmann in view of Waris in further view of Kashi does not explicitly disclose the following limitation, however,

Nguyen teaches update, periodically, the consistency rating for each of the plurality of participants to indicate a degree of consistency in travel (see; par. [0332] of Nguyen teaches a recording of a user’s adherence to a specific route, and includes par. [0178] adherence of parcel delivery trucks).

The Examiner notes that Rohmann teaches similar to the instant application teaches the delivery of postal items by multiple participants of a delivery services.  Specifically, Rohmann discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants it is therefore viewed as analogous art in the same field of endeavor. .  Additionally, Waris teaches the managing of transportation and storage of goods including the access of packages for at least one of transport and storage of the package and as it is comparable in certain respects to Rohmann which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kashi teaches facilitating the delivery of a parcel to a suitably sized locker and as it is comparable in certain respects to Rohmann and Waris which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Nguyen teaches adaptive vehicle traffic management system with digital prioritization including for parcel delivery vehicle and as it is comparable in certain respects to Rohmann, Waris and Kashi which teaches the delivery of postal items by multiple participants of a delivery services as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.


Rohmann, Waris and Kashi discloses the delivering mailpieces to a destination address taking into account routes and potential handoff of the mailpieces to different delivery participants.   However, Rohmann, Waris and Kashi fails to disclose update, periodically, the consistency rating for each of the plurality of participants to indicate a degree of consistency in travel.

Nguyen discloses update, periodically, the consistency rating for each of the plurality of participants to indicate a degree of consistency in travel.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Rohmann, Waris and Kashi update, periodically, the consistency rating for each of the plurality of participants to indicate a degree of consistency in travel as taught by Nguyen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Rohmann, Waris, Kashi, and Nguyen teach the collecting and analysis of data in order to manage the delivery of a parcel to a location using multiple resources and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 8 above, while Rohmann in view of Waris in further view of Kashi in further view of Nguyen teaches the system above, Rohmann further discloses a system having the limitations of:

the participant management module further includes instructions to forego monitoring a given participant during a time period that the given participant blocks out (see; par. [0158] of Rohmann teaches the tracking of the route of a participant can be deactivated for a period of time).


	Referring to Claim 16, see discussion of claim 11 above, while Rohmann in view of Waris in further view of Kashi teaches the method above Claim 16 recites the same or similar limitations as those addressed above in claim 6, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 17, see discussion of claim 16 above, while Rohmann in view of Waris in further view of Kashi in further view of Nguyen teaches the method above Claim 17 recites the same or similar limitations as those addressed above in claim 7, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 18, see discussion of claim 16 above, while Rohmann in view of Waris in further view of Kashi in further view of Nguyen teaches the method above Claim 18 recites the same or similar limitations as those addressed above in claim 8, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 8.

	Referring to Claim 19, see discussion of claim 18 above, while Rohmann in view of Waris in further view of Kashi in further view of Nguyen teaches the method above Claim 19 recites the same or similar limitations as those addressed above in claim 9, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 9.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Ruth et al. (U.S. Patent 10,829,962 B2) discloses systems and methods of securing transport containers to attachment points.
Brackmann et al. (U.S. Patent Publication 2010/0265068 A1) discloses a system for maintaining security of evidence throughout chain of custody.
Snoke (U.S. Patent 6,375,070 B1) discloses a postal delivery apparatus and method of postal delivery and receipt.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623